Title: To Thomas Jefferson from the Rev. James Madison, [1773?]
From: Madison, Rev. James
To: Jefferson, Thomas



Dr. Sir
Tuesday

I know not in what Manner sufficiently to thank you for your kind offices. It is happy that Circumstance was mentioned, as it is probable it might otherwise have been of much Prejudice. Mr. Henley proposes going with me this Morning to Most of the Visitors, which with the Assistance of your previous Application and a Recommendatory Line from Mr. G——n I flatter myself, will ensure success. I am, Your most Obligd. Friend & Servt.,

J. Madison

